           Case 2:18-cv-00062-SEH Document 60 Filed 07/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

 NICHOLAS DOUGLAS; TASHEKA
 BRYAN; JUNIOR HARRIS;
 MARCUS RICHARDS;                                   No. CV 18-62-BU-SEH
 STEPHANEY SMITH; and those
 similarly situated,
                                                    ORDER
                              Plaintiffs,

 vs.

 YELLOWSTONE CLUB
 OPERATIONS, LLC; and
 HOSPITALITY STAFFING
 SOLUTIONS, LLC,

                              Defendants.

       On June 18, 2020, the parties filed a Joint Notice of Settlement and

Unopposed Motion to Vacate Scheduling Deadlines.'

       ORDERED:

       1.        That part of the Unopposed Motion to Vacate Scheduling Deadlines 2

as stated in Doc. 59, is GRANTED to the extent and as stated in this Order.




       1
           Doc. 59.
       2
           Doc. 59.
           Case 2:18-cv-00062-SEH Document 60 Filed 07/07/20 Page 2 of 2



          2.    All deadlines established by the Court's Order of April 2, 2020, 3 are

VACATED.

          3.    The parties shall have to and including August 14. 2020, in which to

file a joint motion and brief in support of preliminary approval of the settlement

agreement referenced in the Joint Notice of Settlement and Unopposed Motion to

Vacate Scheduling Deadlines. 4

          4.    The brief in support of preliminary approval of the settlement

referenced in the Joint Notice of Settlement and Unopposed Motion to Vacate

Scheduling Deadlines5 shall specifically address each and all of the topics and

subject matters identified in paragraphs 2(a)-(e) and 5(a)--(d) of the Court's Order

of February 4, 2020. 6

                DATED this     7"t%ay of July, 2020.



                                                 ~L,1,~-17
                                                 United States District Court


      3
          See Doc. 58.
      4
          Doc. 59.
      5
          Doc. 59.
      6
          See Doc. 49.

                                           -2-
